

116 S342 IS: Advancing International and Foreign Language Education Act
U.S. Senate
2019-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 342IN THE SENATE OF THE UNITED STATESFebruary 6, 2019Mr. Young (for himself and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo reauthorize title VI of the Higher Education Act of 1965 in order to improve and encourage
			 innovation in international education, and for other purposes.
	
 1.Short titleThis Act may be cited as the Advancing International and Foreign Language Education Act.
 2.Graduate and undergraduate language and area centers and programsSection 602(b)(2)(B)(ii) of the Higher Education Act of 1965 (20 U.S.C. 1122(b)(2)(B)(ii)) is amended—
 (1)in subclause (III), by striking or at the end; (2)in subclause (IV), by striking the period and inserting ; or; and
 (3)by adding at the end the following:  (V)the beginning, intermediate, or advanced study of a foreign language related to the graduate student's area of specialization..
 3.International research and innovationPart A of title VI of the Higher Education Act of 1965 (20 U.S.C. 1121 et seq.) is amended— (1)by striking sections 605 and 606 and inserting the following:
				
					605.International research and innovation
 (a)PurposeThe purpose of this section is to support international and foreign language education research and innovation projects that encourage and contribute to comprehensive and ongoing assessment and strengthening of the United States capacity in international education, including program development, coordination, delivery, and outcomes in order to meet national needs.
 (b)Definition of eligible grant recipientIn this section, the term eligible grant recipient means the following: (1)An institution of higher education.
 (2)A public or private nonprofit library. (3)A nonprofit educational organization.
 (4)An entity that has received a grant under any program under this title for any preceding year. (5)A partnership or consortium of 2 or more entities described in paragraphs (1) through (4).
							(c)Program authorized
 (1)In generalFrom amounts made available to carry out this section, the Secretary may— (A)conduct research and studies that contribute to the purposes of this title, including research to provide a systematic understanding of our Nation’s international and foreign language education capacity, structures, and effectiveness in meeting growing demands in the education, government, business, and nonprofit sectors;
 (B)create innovative paradigms, or enhance or scale up proven strategies and practices, that address systemic challenges to developing and delivering international and foreign language education resources and expertise—
 (i)for incorporating across educational disciplines and institutions; and
 (ii)for employers and other stakeholders; and (C)develop and manage a national standardized database on the strengths, gaps, and trends in the Nation’s international and foreign language education capacity, and document the outcomes of programs funded under this title every grant cycle.
 (2)Method of implementationThe Secretary may carry out the activities described in paragraph (1) directly or through grants or contracts to eligible grant recipients in accordance with subsection (d).
							(d)Research and study and innovation  grants
 (1)Research and study grants authorizedFrom amounts made available to carry out this section, the Secretary may award grants, on a competitive basis, to eligible entities to pay for the Federal share of research and studies relating to the systematic development, collection, analysis, publication, and dissemination of data and other information resources in a manner that is easily understandable and made publicly available, and that contributes to achieving the purposes of this title. Such research and studies may include any of the following:
 (A)Assessing and documenting international and foreign language education capacity and supply, such as—
 (i)studies and surveys to determine the numbers of foreign language courses, programs, and enrollments at all levels of education and in all languages, including a determination of gaps in those courses or programs determined to be critical to the national interest;
 (ii)studies and surveys of the number and types of degrees or certificates awarded in foreign language studies, area studies, global studies, and international business and professional studies, including identification of gaps in those areas of study determined critical to the national interest;
 (iii)studies and surveys, by language, degree, and world area, of— (I)the number of foreign language studies, area studies, global studies, or international studies faculty, including international business faculty; and
 (II)the number of foreign language studies teachers in grades kindergarten through grade 12; and
 (iv)studies and surveys of the number of undergraduate and graduate students engaging in long- or short-term education abroad or internship abroad programs as part of their curriculum, including the countries of destination.
 (B)Assessing the demands for international and foreign language education, the outcomes of international and foreign language education programs, and the alignment of such demand and outcomes, such as—
 (i)studies, surveys, and research symposia to determine— (I)the demand for increased or improved instruction in foreign language studies, area studies, global studies, or other international fields; and
 (II)the demand for employees with such skills and knowledge in government, education, and the private sector;
 (ii)studies, surveys, and research symposia to assess the employment or utilization of graduates of programs supported under this title by governmental, educational, and private sector entities; and
 (iii)studies, surveys, and research symposia to assess standardized outcomes and the effectiveness and benchmarking of programs supported under this title.
 (C)The development and publication of specialized materials for use in foreign language studies, area studies, global studies, and other international studies, including in international business and other professional education, as appropriate.
 (D)Studies and surveys that identify and document systemic challenges and changes needed in higher education and elementary school and secondary school systems to make international and foreign language education available to all students as part of the basic curriculum, which may include—
 (i)challenges in current evaluation standards; (ii)program entrance and graduation requirements;
 (iii)program accreditation; (iv)student postsecondary degree requirements; or
 (v)legal or workplace barriers for teachers and faculty to education and research abroad.
 (E)Studies and surveys that identify and document, in underrepresented institutions of higher education (including minority-serving institutions and community colleges)—
 (i)systemic challenges and changes, incentives, and partnerships needed to internationalize educational programming in a comprehensive and sustainable way; and
 (ii)short- and long-term outcomes of successful internationalization strategies and funding models. (F)Evaluation of the extent to which programs supported under this title reflect diverse perspectives and a wide range of views and generate debate on world regions and international affairs, as described in the application submitted by the eligible recipient under paragraph (3).
								(2)Innovation project grants authorized
 (A)In generalFor any fiscal year for which the aggregate amount of funds made available under this title is greater than such amount for fiscal year 2019, the Secretary may use such excess amount made available for this section to pay for the Federal share of innovation projects that—
 (i)are consistent with the purposes of this title; and (ii)establish and conduct innovative strategies or increase the scale of proven strategies.
 (B)Types of innovation projectsInnovation projects carried out under this paragraph may include any of the following:
 (i)Innovative paradigms to improve communication, sharing, and delivery of resources that further the objectives of this title, such as—
 (I)networking and placement structures and systems to more effectively match postsecondary graduates with international and foreign language education skills with the needs of employers across the workforce;
 (II)sharing international specialist expertise across institutions of higher education or in the workforce to pursue specialization or learning opportunities not available at any single institution of higher education, such as shared courses for studying—
 (aa)less commonly taught languages, world areas, or regions; (bb)international business; or
 (cc)specialized research topics of national strategic interest;
 (III)producing, collecting, organizing, preserving, and widely disseminating international and foreign language education expertise, resources, courses, and other information through the use of electronic technologies and other networking techniques that contribute to the purposes of this title;
 (IV)coordinating initiatives to identify, implement, and provide ongoing access to and creation of digital global library resources; and
 (V)utilizing technology to create open source resources in international studies, area studies, global studies, and foreign language studies that—
 (aa)are adaptable to multiple educational settings; and
 (bb)promote interdisciplinary partnerships between technologists, curriculum designers, international and foreign language education experts, language teachers, and librarians.
 (ii)Innovative curriculum, teaching, and learning paradigms that further the purposes of this title, such as—
 (I)new paradigms for collaborations of disciplinary programs with foreign language studies, area studies, global studies, and international studies, and education abroad programs, that address the internationalization of such disciplinary studies for the purpose of producing globally competent graduates in their fields;
 (II)innovative collaborations between established centers of international and foreign language education excellence and underrepresented institutions and populations seeking to further their goals for strengthening international, area, global, and foreign language studies, including minority-serving institutions and community colleges;
 (III)teaching and learning collaborations among foreign language studies, area studies, global studies, or other international studies programs with diaspora communities, including heritage students; and
 (IV)new approaches and methods to teaching emerging global issues, cross-regional interactions, and underrepresented regions or countries, such as project- and team-based learning.
 (iii)Innovative assessment and outcome tools and techniques that further the purposes of this title, such as—
 (I)international and foreign language education assessment techniques that are coupled with outcome-focused training modules and that meet the purposes of this title, such as certificates and badges, immersion learning, or e-portfolio systems; and
 (II)more effective and easily accessible methods of assessing professionally useful levels of proficiency in foreign languages, or competencies in area studies, culture and global knowledge, or other international fields in programs supported under this title, which may include use of open access online and other cost-effective tools for students and educators at all educational levels and in the workplace.
										(3)Application
 (A)In generalEach eligible entity desiring a grant under this subsection shall submit an application to the Secretary at such time, in such manner, and accompanied by such information and assurances as the Secretary may reasonably require.
 (B)ContentsAn application submitted under this paragraph shall include evidence that any proposed innovation project described in paragraph (2) has a reasonable and demonstrable expectation of sustainability once the support provided under the grant is completed.
								(4)Federal and non-Federal share
 (A)Federal shareThe Federal share of the total cost of carrying out a program supported by a grant under this subsection shall be not more than 662/3 percent.
 (B)Non-Federal shareThe non-Federal share of the total cost of carrying out a program supported by this grant shall be not less than 331/3 percent. Such share may be provided either in-kind or in cash, or from institutional and non-institutional funds, including contributions from State entities and private sector corporations or foundations.
 (C)Special ruleThe Secretary may waive or reduce the required non-Federal share under this paragraph for any eligible entity that is, or includes, an institution that—
 (i)is a minority-serving institution or a community college; and
 (ii)has demonstrated a need for a waiver or reduction in the application submitted under paragraph (3). (e)Database website; 5-Year reportThe Secretary shall, directly or through a grant or contract to an eligible grant recipient—
 (1)establish, curate, maintain, and update at least once every grant cycle, a web-based site that— (A)showcases results of the activities supported under this section; and
 (B)serves as a repository and landing site for access to the information, resources, and best practices generated through activities supported under this section; and
 (2)prepare, publish and disseminate to Congress and the public every 5 years, a report that summarizes—
 (A)key findings from the activities conducted under this section; and
 (B)policy issues the findings may raise with respect to international and foreign language education and outcomes.; and
 (2)by redesignating sections 607 through 610 as sections 606 through 609, respectively. 4.Authorization of appropriations for part ASection 609 of the Higher Education Act of 1965 (20 U.S.C. 1128b), as redesignated by section 3(2), is amended by striking 2009 and inserting 2020.
 5.Global business and professional education programsPart B of title VI of the Higher Education Act of 1965 (20 U.S.C. 1130 et seq.) is amended— (1)in the title heading, by striking business and international education programs and inserting global business and professional education programs; and
 (2)in section 611 (20 U.S.C. 1130)— (A)in subsection (a)—
 (i)by striking paragraph (1) and inserting the following:  (1)the future economic welfare of the United States will depend substantially on increasing international and global skills in the business, educational, and other professional communities and creating an awareness among the American public of the internationalization of the economy of the United States and numerous other professional areas important to our national interest in the 21st century;;
 (ii)in paragraph (2)— (I)by striking language and area study programs and inserting professional schools and programs, language, area study, and global study programs; and
 (II)by inserting and security before interests; (iii)in paragraph (3)—
 (I)by striking between the and inserting  among—(A)the; (II)by striking business and the international education and inserting the following:
							
 business and other professional fields;(B)the international and global education; and (III)by striking States, and public and inserting the following:
							
 States; and(C)public; and (iv)in paragraph (4)—
 (I)by striking and State departments of commerce and inserting , State departments of commerce, and other professional organizations; and (II)by striking universities and business and inserting institutions of higher education with businesses or other professions; and
 (B)in subsection (b)— (i)in paragraph (1)—
 (I)by striking and economic enterprise and inserting , economic enterprise, and security; and (II)by inserting and other professional  before personnel; and
 (ii)in paragraph (2), by striking to prosper in an international and inserting and other professional fields to prosper in an international global. 6.Professional and technical education for global competitivenessSection 613 of the Higher Education Act of 1965 (20 U.S.C. 1130a) is amended to read as follows:
			
				613.Professional and technical education for global competitiveness
 (a)PurposeThe purpose of this section is to support innovative strategies that provide undergraduate and graduate students with the global professional competencies, perspectives, and skills needed to strengthen and enrich the global engagement and competitiveness of the United States in a wide variety of professional and technical fields important to the national interest in the 21st century.
 (b)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)an institution of higher education; (B)a consortium of institutions of higher education; or
 (C)a partnership consisting of 1 or more institutions of higher education and 1 or more corporate entity or nonprofit organization.
 (2)Professional education and technical trainingThe term professional education and technical training means a program at an institution of higher education that offers undergraduate, graduate, or post-graduate level education in a professional or technical field that is determined by the Secretary as meeting a national need for global or international competency (which may include a program in the field of business, science, technology, engineering, law, health, energy, environment, agriculture, transportation, or education).
 (c)Program authorizedFrom amounts made available to carry out this section and subject to subsection (g), the Secretary shall award grants or contracts, on a competitive basis, to eligible entities to enable the eligible entities to carry out programs designed to—
 (1)establish an interdisciplinary global dimension in the undergraduate and graduate curricula of programs of business, science, technology, engineering, mathematics, health, environment, energy, agriculture, law, civics, and other professional education and technical training, to be determined by the Secretary based on national needs;
 (2)produce graduates with proficiencies in both the global aspects of their professional fields and international, cross-cultural, and foreign language skills; and
 (3)provide appropriate services to or linkages with corporate, government, and nonprofit communities that—
 (A)will expand the knowledge and capacity of such communities for global engagement and competitiveness; and
 (B)provide internship or employment opportunities for postsecondary students and graduates with international skills.
 (d)ApplicationsEach eligible entity desiring a grant or contract under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information and assurances as the Secretary may reasonably require, including—
 (1)evidence that each project proposed in the application has a reasonable and demonstrable expectation of sustainability and replicability once the grant period is completed;
 (2)a copy of the agreement entered into by the eligible entity with a private entity or nonprofit organization engaged in international economic or other relevant professional activity, or a combination or consortium of such entities or organizations, for the purpose of demonstrating compliance with subsection (c);
 (3)assurances that the institution of higher education will use the assistance provided under this section for activities that supplement, and not supplant, activities described in subsection (e) that were carried out by the institution of higher education before receiving the grant or contract; and
 (4)assurances that, where applicable, the activities funded by the grant or contract will reflect diverse perspectives and a wide range of views on world regions and international affairs.
						(e)Authorized activities
 (1)Mandatory activitiesAn eligible entity receiving a grant or contract under this section shall use funds provided under the grant or contract to carry out all of the following activities:
 (A)Combining or incorporating into undergraduate or graduate professional education and technical training curricula all of the following:
 (i)Foreign language programs that lead to proficiency, including immersion opportunities.
 (ii)International studies, area studies, or global studies programs. (iii)Educational programs abroad, internships abroad, or other innovative or technological linkages abroad.
 (iv)Global business, economic, and trade studies, as appropriate. (B)Innovation and improvement in international, global, and foreign language education curricula to serve the needs of business and other professional and nonprofit communities, including development of new programs for nontraditional, midcareer, or part-time students.
 (C)Establishment of educational programs abroad or internship programs abroad, or other innovative approaches to enable undergraduate or graduate professional students to develop their foreign language skills and knowledge of foreign cultures and societies and global dimensions of their professional fields.
 (D)Development of collaborations on issues of common interest to institutions of higher education, corporations, or nonprofit sector organizations designed to strengthen engagement and competitiveness in global business or trade or other global professional activity.
 (2)Permissible activitiesAn eligible entity receiving a grant or contract under this section may use funds provided under the grant to carry out any of the following activities:
 (A)Development of specialized teaching materials and courses (including foreign language studies, area studies, or global studies materials) and innovative technological delivery systems appropriate to professionally oriented students.
 (B)Establishment of student fellowships or other innovative support opportunities for education and training in global professional development activities, including for underrepresented populations, first generation students, and heritage students.
 (C)Development of opportunities or fellowships for professional school faculty, including junior faculty, to acquire or strengthen international and global skills and perspectives, including faculty in minority-serving institutions or community colleges.
 (D)Summer, or other academic break, institutes, or technology-delivered institutes, in global business, science, technology, engineering, mathematics, or other professional fields, foreign language studies, area studies, and global and other international studies designed to carry out the purposes of this section.
 (E)Internationalization of curricula at the community college level and at such minority-serving institutions to further the purposes of this section.
 (F)Establishment of linkages overseas— (i)with institutions of higher education, corporations and other private entities, and nonprofit organizations; and
 (ii)that contribute to the educational purpose of this section.
 (G)Development of programs to inform the public of— (i)increasing global interdependence in a wide variety of professional fields such as business, science, technology, engineering, mathematics, health, environment, energy, agriculture, law, civics, and other areas; and
 (ii)the role of the United States within the global system.
 (H)Establishment of trade education programs through cooperative arrangements with— (i)regional, national, and global trade centers and councils; and
 (ii)bilateral and multilateral trade associations.
								(f)Federal share; non-Federal share
 (1)In generalAny funds provided through a grant under this section shall be used to pay the Federal share of the activities carried out under the grant.
 (2)Federal shareThe Federal share of the cost of a program supported by a grant under this section shall not be more than 50 percent.
 (3)Non-Federal shareThe non-Federal share of the cost of the program supported by a grant under this section—
 (A)shall be not less than 50 percent; and (B)may be provided either in cash or in-kind, from institutional and non-institutional funds, including contributions from State entities and private sector corporations or foundations.
 (4)Special ruleNotwithstanding paragraphs (2) and (3), the Secretary may waive or reduce the required non-Federal share under this section for an eligible entity that is, or includes, an institution that—
 (A)is a minority-serving institution or is a community college; and
 (B)has submitted a grant application under this section that demonstrates a need for a waiver or reduction.
 (g)Funding ruleNotwithstanding any other provision of this title, the Secretary shall only award grants or contracts under this section for a fiscal year if the total amount of funding under this title is greater than the total of such amount for fiscal year 2019..
 7.Authorization of appropriations for part BSection 614 of the Higher Education Act of 1965 (20 U.S.C. 1130b) is amended— (1)in subsection (a), by striking 2009 and inserting 2020; and
 (2)in subsection (b), by striking 2009 and inserting 2020. 8.DefinitionsSection 631 of the Higher Education Act of 1965 (20 U.S.C. 1132) is amended—
 (1)by redesignating paragraphs (2) through (4), (5) through (8), and (9) through (10), as paragraphs (3) through (5), (7) through (10), and (12) through (13), respectively;
 (2)by inserting after paragraph (1) the following:  (2)the term community college has the meaning given the term junior or community college in section 312(f);;
 (3)by inserting after paragraph (5), as redesignated by paragraph (1), the following:  (6)the term heritage student means a postsecondary student who—
 (A)was born in the United States to immigrant parents or immigrated to the United States at an early age;
 (B)is proficient in English, but raised in a family primarily speaking 1 or more languages of the country of origin; and
 (C)maintains a close affinity with the family’s culture and language of origin.; and (4)by inserting after paragraph (10), as redesignated by paragraph (1), the following:
				
 (11)the term minority-serving institution means an eligible institution under section 371(a);. 9.Repeal of unfunded programsTitle VI of the Higher Education Act of 1965 (20 U.S.C. 1121 et seq.) is amended—
 (1)by striking part C; (2)by redesignating part D as part C;
 (3)by striking section 637; and (4)by redesignating section 638 as section 637.